Case: 20-10196     Document: 00515848114         Page: 1     Date Filed: 05/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 4, 2021
                                  No. 20-10196
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Barry Bays,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:13-CR-357-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Barry Bays appeals from the sentence imposed by the district court as
   to his jury verdict convictions for conspiracy to defraud the United States
   (Count One) and conspiracy to commit mail fraud (Count Two). At the first
   resentencing, the district court relied on sentencing calculations based on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10196      Document: 00515848114             Page: 2    Date Filed: 05/04/2021




                                       No. 20-10196


   U.S.S.G. §§ 2X1.1 and 2B1.1 (2014) to reach an advisory range of 210 to 262
   months of imprisonment. The district court varied upwards and imposed a
   sentence of 60 months of imprisonment on Count One and 240 months of
   imprisonment on Count Two to run consecutively. On appeal, we held that
   the district court erred by applying the loss adjustment under § 2B1.1(b)(1)
   without first making an explicit primary finding, supported by a
   preponderance of the evidence, that either of these offenses in fact resulted
   in an actual or intended loss. United States v. Bays, 765 F. App’x 945, 952-53
   (5th Cir. 2019). On that basis alone, we vacated Bays’s sentence and
   remanded the matter to the district court for further proceedings. Id. at 956.
          On remand, the probation officer (1) recommended a finding of actual
   or intended loss based on a preponderance of the available evidence in order
   to sentence Bays using the § 2B1.1 calculation, and (2) in the alternative, if
   the district court did not agree with that loss recommendation, offered an
   alternate calculation based on U.S.S.G. §§ 2X1.1, 2N2.1, and 2D1.1 (2014)
   that resulted in an advisory range of 300 months of imprisonment. At
   sentencing,   the    district   court     adopted     the    probation   officer’s
   recommendations, found there was actual or intended loss for purposes of
   the § 2B1.1 calculation, and also determined that the alternate calculation
   was applicable. The district court again imposed a sentence of 60 months of
   imprisonment on Count One and 240 months of imprisonment on Count
   Two to run consecutively. As to the § 2B1.1 calculation, the sentence was an
   upward variance, but it was a within-guidelines sentence for the alternate
   calculation. The district court also noted that it would have imposed this
   same sentence under the 18 U.S.C. § 3553(a) factors even if its application of
   either calculation was incorrect.
          In his opening brief, Bays challenges the district court’s application of
   § 2B1.1 to his sentence and its finding that there was actual or intended loss.
   In his reply brief, he added arguments against the substantive reasonableness



                                            2
Case: 20-10196      Document: 00515848114           Page: 3    Date Filed: 05/04/2021




                                     No. 20-10196


   of the § 2B1.1 upward variance and against the alternate calculation. Bays
   has waived these latter challenges by failing to raise them in his opening brief.
   See United States v. Hernandez, 457 F.3d 416, 424 n.4 (5th Cir. 2006).
          We need not consider Bays’s challenge to the § 2B1.1 calculation if
   the sentence can be affirmed on the district court’s alternate basis. See United
   States v. Hebert, 813 F.3d 551, 561-62 (5th Cir. 2015). As noted, Bays has
   waived any challenge to the alternate calculation based on §§ 2X1.1, 2N2.1,
   and 2D1.1 by failing to brief it. In any event, even if the district court
   committed procedural error in the § 2B1.1 calculation, the Government has
   met its burden under harmless-error analysis. See United States v. Redmond,
   965 F.3d 416, 420-21 (5th Cir. 2020), cert. denied, 2021 WL 666598 (U.S. Feb.
   22, 2021) (No. 20-6631). In this case, the district court’s explicit statements
   that it would have imposed the same sentence under the § 3553(a) factors
   regardless of any error in its guideline calculations, as well as other
   indications in the record showing that the sentence was based on
   independent factors, establish harmlessness. See id.
          AFFIRMED.




                                          3